DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 10-12, 14, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2013/0304979) (hereafter Zimmer), in view of Ramesh et al. (US 7,370,166) (hereafter Ramesh).
As per claims 1, 11 and 18, Zimmer teaches one or more non-transitory computer-readable media comprising one or more instructions that when executed on a processor configure the processor to perform one or more operations to: 
cause configuration of a Non-Volatile Dual Inline Memory Module (NVDIMM) device ([0031], lines 6-10, NVRAM 130 on DIMM) into a plurality of partitions (fig. 5, NVRAM with partitions; also note [0024] describes partitioning based on agent); 
cause the NVDIMM device to be byte addressable by an application ([0033], lines 1-3 wherein the NVRAM is byte addressable; see [0021] describing an agent what accesses the byte addressable NVRAM); 
wherein the application is capable of direct access to the NVDIMM device as a block device via load/store instructions (fig. 1; [0031], lines 6-10 state that the controller can be on the 
Zimmer does not explicitly teach wherein at least one of the plurality of partitions designated as a management partition is inaccessible to the application.
However, Ramesh teaches wherein at least one of the plurality of partitions designated as a management partition is inaccessible to an application (col. 9, lines 30-55).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the management partition of Ramesh with the memory device of Zimmer because it provides a means for storing data or information in a safe and secure manner thereby avoiding wrongful manipulation or deletion of the stored data (col. 1, lines 39-43).
As per claims 2, 12 and 19, Zimmer teaches wherein one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause the application to directly access the NVDIMM device and bypass one or more drivers ([0045, lines 12-16; also see [0015] wherein embodiments and features may be combined).
As per claims 4 and 14, Zimmer teaches wherein one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device to be mapped into an address space of the processor ([0025], wherein the access control vector maps agents to NVRAM and accessible to the processor/agents).
As per claim 10, Zimmer teaches wherein the NVDIMM device comprises one or more of: nanowire memory, Ferro-electric transistor random access memory (FeTRAM), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zimmer et al. (US 2013/0304979) (hereafter Zimmer) and Ramesh as applied to claims 1, 11 and 18 above, and further in view of Cavallo (US 2008/0040540).
As per claims 3, 13 and 20, the combination of Zimmer and Ramesh teaches all of the limitations of claims 1, 11 and 18.  The combination does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to allow access to data interleaved across a plurality of NVDIMM devices.
However, Cavallo teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to allow access to data interleaved across a plurality of NVDIMM devices ([0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to have combined the interleaving of Cavallo with the NVDIMM of the combination of Zimmer and Ramesh because it provides a means for data protection by using an interleaved RAID configuration ([0002]).
Claims 5-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zimmer and Ramesh as applied to claims 1 and 11 above, and further in view of Berke (US 2016/0011802).
As per claims 5 and 15, the combination of Zimmer and Ramesh teaches all the limitations of claims 1 and 11.  The combination does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a Basic Input/Output System (BIOS) to perform the configuration of the NVDIMM device.
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a Basic Input/Output System (BIOS) to perform the configuration of the NVDIMM device ([0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of the combination of Zimmer and Ramesh because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claims 6 and 16, the combination of Zimmer and Ramesh teaches all the limitations of claims 1 and 11.  The combination does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device in accordance with a Reliability, Availability, and Serviceability (RAS) mode.
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of the combination of Zimmer and Ramesh because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claims 7 and 17, the combination of Zimmer and Ramesh teaches all the limitations of claims 1 and 11.  The combination does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device at least in part based on information from an Advanced Configuration and Power Interface (ACPI).
However, Berke teaches teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device at least in part based on information from an Advanced Configuration and Power Interface (ACPI) ([0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of the combination of Zimmer and Ramesh because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claim 8, the combination of Zimmer and Ramesh teaches all the limitations of claim 1.  The combination does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more 
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to store a current version of configuration information for the NVDIMM device ([0016]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of the combination of Zimmer and Ramesh because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claim 9, the combination of Zimmer and Ramesh teaches all the limitations of claim 1.  The combination does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to perform an initial configuration of the NVDIMM device in accordance with an address map of the processor.
However Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to perform an initial configuration of the NVDIMM device in accordance with an address map of the processor ([0030] mapping tables; [0031], mapped out addresses; [0020] mapping out on new system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of the combination of Zimmer and Ramesh because it enables transportability of a NVDIMM from one system to another ([0001]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot as the rejection has been updated to take Applicant’s amendments into consideration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swanson et al. (US 2012/0036347) teaches providing fast non-volatile storage in secure environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139